Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is responsive to the amendment filed on 02/05/2021.  As directed by the amendment: new claims 32 has been added.  Thus, claims 1-3, 13, 17-28 and 32 are presently pending in this application.
Response to Arguments
Applicant's arguments with respect claims 1-3, 13, 19, 21-22, 24-25 and 27-28 rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Shastri et al. (6471993) “Shastri”; claims 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Shastri et al. (6471993) “Shastri”; claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Shastri et al. (6471993) “Shastri” in view of Koob et al. (2018/0168797) “Koob” and claims 23 and 26 rejected under 35 U.S.C. 103 as being unpatentable over Shastri et al. (6471993) “Shastri” in view of Radwanski et al. (2006/0148917) “Radwanski” have fully considered but they are not persuasive.   
The main argument regarding Shastri et al. fails to disclose “a structure supporting the microporous matrix” has not found persuasive because the abstract of Shastri discloses a microporous matrix (microstructure) located within a macrostructure of semi-solid network, where the macrostructure “supports” the microstructure by surrounding it.  Claim 1 broadly requires “a structure supporting the microporous matrix” and is silent regarding any structural 
Regarding the argument that Shastri fails to disclose “the composite scaffold has a density of approximately between 0.05 g/cc and 0.75 g/cc, wherein the density is defined as the mass per unit volume of the composite scaffold”.  This is not found persuasive because the abstract of Shastri defines a scaffold having matrices which include a macrostructure and a microstructure within the macrostructure and col. 19, lin. 57-60 disclose the matrices (which together define the scaffold) have a density of 0.1 to 0.7 g/cc).  Therefore, Shastri et al. discloses all the limitations of claim 1 including “a structure supporting the microporous matrix” and “the composite scaffold has a density of approximately between 0.05 g/cc and 0.75 g/cc, wherein the density is defined as the mass per unit volume of the composite scaffold”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 13, 19, 21-22, 24-25 and 27-28 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Shastri et al. (6471993) “Shastri”. 
Regarding claim 1, Shastri discloses a composite scaffold (abstract) comprising: a microporous matrix having a multitude of interconnected pores (col. 1, lin. 59-60, col. 10, lin. 2-4 and claim 8 disclose the microporous matrix has interconnected pores), collectively defining void space opening to an exterior surface of the microporous matrix (col. 19, lin. 47-55 disclose the microporous matrix has voids that allow cell growth into the void space using the openings open to an exterior surface of the microporous matrix); and a structure supporting the microporous matrix (the abstract discloses a macrostructure supporting the microstructure within the macrostructure); wherein the composite scaffold has a density of approximately between 0.05 g/cc and 0.75 g/cc (the abstract defines a scaffold having matrices which include a macrostructure and a microstructure within the macrostructure and col. 19, lin. 57-60 disclose the matrices (which together define the scaffold) have a density of 0.1 to 0.7 g/cc), wherein the density is defined as the mass per unit volume of the composite scaffold (col. 19, lin. 17-19).
Regarding claims 2-3, Shastri discloses the composite scaffold has a density of approximately between 0.10 g/cc and 0.50 g/cc and wherein the composite scaffold a density 
Regarding claim 13, Shastri discloses wherein the composite scaffold has an ultimate strain of between approximately 0.2 and 1.25 (PLA-PEG scaffold in Fig. 16).
Regarding claim 19, Shastri discloses wherein the composite scaffold has a modulus of approximately between 2.5 MPa and 70 MPa, wherein modulus is calculated using a cross-sectional area of material comprising the composite scaffold and the void space (Table 4 discloses the matrices having PLA material has a modulus of 4.048 MPa).
Regarding claim 21, Shastri discloses the structure supporting the microporous matrix comprises a three-dimensional textile structure (claim 17 discloses a three-dimensional matrix and col. 29, lin. 14-17 discloses the porous fibers form a woven structure).
Regarding claim 22, Shastri discloses the microporous matrix comprises any of a sponge, foam, or textured fibers or yarns, or any combination thereof (col. 8, lin. 26-27 disclose porous foams).
Regarding claim 24, Shastri discloses the microporous matrix comprises any of a sponge, foam (col. 8, lin. 26-27), or textured fibers or yarns, or any combination thereof disposed within the scaffold by any of knitting, weaving (col. 29, lin. 14-17 discloses the porous fibers form a woven structure), lyophilization, particulate leaching, open cell extrusion, solvent casting, solid-state foaming, and cross-linking.
Regarding claim 25, Shastri discloses the microporous matrix comprises one of collagen and hydrogel (col. 2, lin. 50-56 disclose collagen and hydrogel coating).
Regarding claim 27-28, Shastri discloses the structure supporting the microporous matrix comprises any combination of synthetic bioresorbable polymers, natural polymers and/or additives and wherein the composite scaffold comprises any of homopolymers, copolymers, or polymer blends of any of the following: polylactic acid, polyglycolic acid, polycaprolactone, polydioxanone, polyhydroxyalkanoates, polyanhydrides, poly(ortho esters), polyphosphazenes, poly (amino acids), polyalkylcyanoacrylates, polypropylene fumarate, trimethylene carbonate, poly(glycerol sebacate), poly(glyconate), poly(ethylene glycol), poly(vinyl alcohol) and polyurethane, or any combination thereof (col. 11, lin. 18-20 disclose the matrices including the support structure are made of the polymers listed in col. 12, lin. 16-67).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shastri et al. (6471993) “Shastri”.
Shastri discloses the claimed invention of claim 1 including a composite scaffold having a stress of 1.4 MPa (Fig. 16).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the composite scaffold to include an ultimate stress of approximately between 2.5 MPa and 30 MPa and a yield stress of approximately between 2.5 MPa and 30 MPa, since these are result effective variables that contribute to the overall In re Aller, 105 USPQ 233.
Furthermore, it would have been an obvious matter of design choice to modify the composite scaffold to include an ultimate stress of approximately between 2.5 MPa and 30 MPa and a yield stress of approximately between 2.5 MPa and 30 MPa, since applicant has not disclosed that this modification solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that the composite scaffold has an ultimate stress of approximately between 2.5 MPa and 30 MPa and a yield stress of approximately between 2.5 MPa and 30 MPa, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shastri et al. (6471993) “Shastri” in view of Koob et al. (2018/0168797) “Koob”. 
Shastri discloses the claimed invention of claim 1; except for wherein the composite scaffold has a modulus of approximately between 150 MPa and 600 MPa, wherein modulus is calculated using a cross-sectional area of only material comprising the composite scaffold.
However, Koob teaches a similar scaffold having a modulus of approximately between 150 MPa and 600 MPa, wherein modulus is calculated using a cross-sectional area of only material comprising the composite scaffold (Fig. 14B discloses the modulus of the fibers alone is 150 MPa to 60 MPa).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the composite scaffold has a modulus of approximately between 150 MPa and 600 MPa, wherein modulus is calculated using a cross-sectional area of only material comprising the composite scaffold, since these are result effective variables that contribute to the overall strength of the fibers, has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the composite scaffold has a modulus of approximately between 150 MPa and 600 MPa, wherein modulus is calculated using a cross-sectional area of only material comprising the composite scaffold, as taught and suggested by Koob, would allow for a stronger scaffold that prevents mechanical failure.  In re Aller, 105 USPQ 233.
Furthermore, it would have been an obvious matter of design choice to modify Shastri in view of Koob since applicant has not disclosed that this modification solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that the composite scaffold has a modulus of approximately between 150 MPa and 600 MPa, wherein modulus is calculated using a cross-sectional area of only material comprising the composite scaffold, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shastri et al. (6471993) “Shastri” in view of Radwanski et al. (2006/0148917) “Radwanski”. 
 Shastri discloses the claimed invention of claim 1; except for the microporous matrix comprises any of a freeze-dried sponge, open cell extrusion foam, particulate leached sponge, or any combination thereof and the structure supporting the microporous matrix comprises monofilament, multifilament, or textured yarns, or any combination thereof, knitted into a three-dimensional structure.  However, Radwanski teaches a similar scaffold comprising an open cell extrusion foam (par. 0057) and the composite scaffold comprises monofilament, multifilament, or textured yarns, or any combination thereof, knitted into a three-dimensional structure (par. 0037).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the microporous matrix in Shastri to include a freeze-dried sponge, open cell extrusion foam, particulate leached sponge, or any combination thereof and modify the structure supporting the microporous matrix comprises monofilament, multifilament, or textured yarns, or any combination thereof, knitted into a three-dimensional structure, as taught and suggested by Radwinski, for the purpose of allowing communication between neighboring foam cells (par. 0038) and for using individual fibers which are interlaid to form a knitted structure that allows for enhanced absorbance properties (par. 0037 and abstract).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Palmer et. al. (2014/0081296) “Palmer” in view of Shastri et al. (6471993) “Shastri”.
Palmer discloses a composite scaffold 100 (Fig. 8) comprising: a microporous matrix 125 (Fig. 8) having a multitude of interconnected pores (par. 0086 discloses the matrix 125 is porous) collectively defining void space opening to an exterior surface of the microporous matrix (Fig. 8 discloses the matrix 125 defines a void space between layers 130/135 which opens to an exterior surface of the microporous matrix), the microporous matrix having a first material composition (par. 0081 discloses material composition of matrix 125); and a structure supporting the microporous matrix (layers 130/135 support the microporous structure 125; Fig. 8), the structure supporting the microporous matrix having a second material composition different from the first material composition (par. 0084 discloses the layers 130/135 can be made of different material than fibers 145 of microporous matrix 125); except for wherein the composite scaffold has a density of approximately between 0.05 g/cc and 0.75 g/cc, wherein the density is defined as the mass per unit volume of the composite scaffold.
However, Shastri teaches a similar scaffold comprising a density of approximately between 0.05 g/cc and 0.75 g/cc (abstract defines a scaffold having matrices which include a macrostructure and a microstructure within the macrostructure; col. 19, lin. 57-60 disclose the matrices (which together define the scaffold) have a density of 0.1 to 0.7 g/cc), wherein the density is defined as the mass per unit volume of the composite scaffold (col. 19, lin. 17-19).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the scaffold in Palmer to include a density of approximately between 0.05 g/cc and 0.75 g/cc, wherein the density is defined as the mass per unit volume of the composite scaffold, as taught and suggested by Shastri, for the purpose of providing a light-weight . 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASHITA SHARMA/
Primary Examiner, Art Unit 3774